Citation Nr: 1137778	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  10-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Des Moines, Iowa, VA Regional Office (RO).  

In connection with his appeal, the Veteran was afforded a hearing before a decision review officer (DRO) at the RO in October 2008.  In addition, he testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in April 2011.  A transcript of each of the hearings has been associated with the claims file. 

Service connection for tinnitus was denied in a February 2009 rating decision and a substantive appeal is not associated with the claims file.  The May 2008 VA examination report notes tinnitus is as likely as not a symptom associated with hearing loss and service connection for hearing loss is herein granted.  The issue pertaining to tinnitus being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for diabetes mellitus being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent evidence tending to establish bilateral hearing loss is attributable to service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial. 

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran asserts entitlement to service connection for bilateral hearing loss.  Having considered the record, the Board finds the evidence to be in a state of relative equipoise, and thus, a finding in favor of service connection is supportable.  

In that regard, the Veteran's DD Form 214 reflects his military occupational specialty (MOS) was policeman and principal duties as listed in the service personnel records include wireman, lineman and rifleman.  Thus, the Board accepts that he was exposed to loud noise during service.  

The Board notes that for the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Audiological evaluation at service entrance in July 1964 showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
0(10)
5(15)
15(20)
LEFT
5(10)
5(15)
5(15)
5(15)
0(5)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

In addition, service treatment records note, "onset of deafness in [left] ear" in May 1967, and bilateral cerumen and inflammation of the canals was reported.  Audiological evaluation at service separation in May 1967 showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
15(25)
25(35)
15(20)
LEFT
10(25)
10(20)
10(20)
10(20)
10(15)

The Board notes that while the May 2008 VA examiner stated that hearing loss is not caused by or a result of in-service noise exposure, noting normal hearing at separation in May 1967, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court recognized that the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss, even though insufficient to constitute a hearing loss disability according to VA standards.  The Board notes that an opinion based upon an inaccurate factual basis is of diminished probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Regardless, in Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in- service exposure to loud noise and his current disability.  

In May 2011, the Veteran's private doctor stated that the root cause of the Veteran's hearing loss was exposure to firearms during service, noting that loud noises such as firearms are common sources of noise-related hearing loss, and that in addition to use of firearms, the Veteran also worked around a missile silo and a helicopter pad, without hearing protection during service.  In addition, and to the extent that post-service noise exposure has been noted, the Veteran provided sworn testimony to the effect that he wore hearing protection in association with post-service noise exposure.  Transcript at 21-22 (2010).  Further, in June 2011, another private doctor stated that it is feasible to deduce that the Veteran's high frequency and sensorineural hearing loss is a result of in-service noise exposure.  

In this case, the competent and probative evidence establishes that the Veteran had in-service noise exposure consistent with his MOS and duties, that there was some hearing loss at separation, and that his noise-induced hearing loss is related to in-service noise exposure. 

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case.  

Initially, the Board notes that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular injury or disease resulting in a current disability was incurred in or aggravated coincident with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2011).  Service connection for diabetes mellitus may be granted if manifest within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection is warranted on a presumptive basis if a veteran was exposed to herbicides during service.  In that regard, Veteran testified that the area in which he was stationed in Korea was sprayed to kill the foliage and that the ground was barren.  Transcript at 15-16 (2010).  He further testified that on one occasion, he and other fellow service members took a trip on foot to the DMZ to observe how it was guarded compared to the way they were guarding the Special Activities Division (SAD) site at which they were stationed.  Id.  

The Board notes that effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea from April 1968.  38 C.F.R. § 3.307 (a)(6)(iv).  Service personnel records reflect the Veteran served in Korea from June 1965 to June 1966.  Regardless, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See  Veterans' Benefits Administration (VBA) Fast Letter 09-20 (2009).  

In this case, there is relevant evidence and the evidence is insufficient for a determination.  Thus, the Veteran should be afforded a VA examination in order to determine whether diabetes mellitus, type II, is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The letter should specifically request that the Veteran provide any additional details concerning his alleged herbicide exposure, to include the approximate dates (within a two-month specific date range). 

2.  After completion of number 1 above, to the extent possible, compile a list of the Veteran's service dates and locations as well as his contentions regarding exposure to herbicides during service, and forward this information to the JSRRC and request all evidence of exposure to either herbicides in accordance with 38 C.F.R. § 3.159 (2010).  

3.  After completion of the above, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of diabetes mellitus type II.  The claims file must be made available for review in conjunction with the evaluation and the examiner's attention should be directed to this remand. All necessary tests should be accomplished.  The AOJ should request that the examiner express and opinion, in the positive or negative, in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that diabetes mellitus had an onset during service or within the initial post service year, or is otherwise related to service, to include exposure to herbicides, if any.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

4.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


